Title: John Thaxter to Abigail Adams, 19 December 1781
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      Amsterdam Decr. 19th. 1781
     
     By the last Mails came the King’s Speech, the Address of the two Houses in answer, and the debates in Parliament. His most gracious Majesty is sorry, that the Americans and French have catched one of his flying Generals with an Army, because the Rectitude of his Cause entitled him to better luck. He tells his Parliament the Rebellion is still fomented, and that his Subjects continue in that state of delusion, that the Bravery of his fleets and Armies was to have removed seven Years agone. He seems to be anxious about America, and wishes to bring them back to that happy state which their former Obedience placed them in. Never mind it, my Lords and Gentlemen, to be sure it has been rather a bad season for Us, and I am sorry for it, but next Year, if You will keep the Purse full, I will rely with a firm Confidence upon the Assistance of divine Providence, the Justice of my Cause, and the Bravery of my fleets and Armies, and do great things. What solemn Mockery coupled with a most ridiculous Farce? This, Madam, is the Language of a Monarch, who has had seven Years Experience of the most pointed Indignation of Heaven against his despotic Projects; seven Years experience of the Iniquity of his Cause, and an equal period of the most convincing proofs, that neither the Bravery or Skill of his fleets and armies are adequate to the Task of subduing a People determined to assert the Rights and Dignity of human Nature, and to be free. Yet with this Torrent of Evidence, he means to go on, as if abandoned by that Providence on which he affects to rely. He is now flattering his People with the Epithets of “brave and free.” America will hear much of large Armies — perhaps 20 or 25,000 men—large fleets &c. &c. being to be sent out next Spring by England. But these Men are all to be raised by the way, which will take six or seven Years at least. They cannot fit out a larger fleet than last Year: and this Fleet must be divided in proportion to their Objects and Number of Places to guard and relieve, which have increased much. In the debates of Parliament their fleet is stated to be only seventy nine Ships of the Line—this is not contradicted. France alone has seventy-one, Spain near sixty, and Holland between twenty and thirty. The fleet of England is not in general well manned—many of their ships very old—their standing Army is very small. Supposing the whole regular Army of the three Kingdoms were sent out, it would not replace the losses they sustained last Year in America, the West Indies &c. Altho’ We need be under no apprehension at all of any force they can send out next Spring, (which cannot but be small) yet We ought not to relax in the least in our Exertions by Sea and Land, and more especially by Sea; for these Gentry have been so buffetted in this War, so baffled and disappointed in their Expectations, that they will never make Peace ’till they can no longer make War. Commerce is the Heart of the Kingdom, and Blood drawn from this Source will create sensations that will bring them at least to Reflection. Nothing like Privateering for this purpose.
     I have become acquainted with an amiable Circle of Ladies in this City. I pay my Respects to them now and then, for the pleasure of their good Company, an improvement in the French Language, and to divert a little Gloom and Melancholy, which this horrible Climate casts over me at times. Three or four of them are handsome, and the rest very agreable, but make no pretensions to Beauty. I find much formality and Ceremony in families that are most intimate, which gives an appearance of an introduction to their most familiar Visits. However they are very sociable and one finds a display of good humour in their Company. The Ladies always salute each other upon entering and parting when they make Visits: And where I dared, I have endeavoured to introduce the practice of Gentlemen’s (as far as respected me) making Use of the same feeling Expression of Respect towards the Ladies.
     
      Much Duty and Love where due. I have the honor to be, with the most perfect Esteem & Respect, Madam, your most humble Servant,
      North Common
     
    